Citation Nr: 1102554	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) (previously claimed as 
chronic asthma and lung problems).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran had active military service from September 1945 to 
February 1947. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1994 rating decision that denied service 
connection for chronic asthma and lung problems, on the basis 
that the conditions were not incurred in service and that he was 
not exposed to mustard gas in service, was not appealed.

2.  Evidence compiled since the September 1994 rating decision 
regarding service connection for COPD is new, but does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision denying service connection 
for chronic asthma and lung problems as result of exposure to 
mustard gas is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2010).

2.  New and material evidence sufficient to reopen a previously 
denied claim for service connection for COPD has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in August 1993, the RO denied service 
connection for chronic asthma and lung problems, to include as a 
result of exposure to mustard gas.  In a rating decision dated in 
September 1994, the RO confirmed the August 1993 decision after 
considering liberalizing legislation that established additional 
disabilities that could result from exposure to mustard gas and 
broadened the requirements for full body exposure.  A notice of 
disagreement was not filed, and the decision became final.  38 
C.F.R. § 3.104.  Even so, applicable law provides that a claim 
which is the subject of a prior final decision may be reopened 
upon presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

The Board notes that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the etiology of 
a potentially service- connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction of 
an error in diagnosis, or development of a new and separate 
condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran originally 
claimed service connection for asthma, emphysema, and shortness 
of breath, and the RO denied service connection for asthma and 
lung problems.  The Veteran's current claim for service 
connection for COPD involves the same factual basis as the 
previously claimed emphysema and shortness of breath, which was 
previously denied as lung problems, therefore, new and material 
evidence is necessary to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

The evidence of record at the time of the September 1994 rating 
decision included a service separation examination which found 
the Veteran's lungs to be normal and a chest x-ray was negative.  
Also of record was an April 1967 hospital note that showed that 
the Veteran was admitted in January 1967 for acute dyspnea, which 
had been of a progressive nature.  He also had intermittent 
episodes of pleuritis type pain in the left chest wall.  Testing 
had revealed considerable pleural reaction and a minimal amount 
of parenchymal infiltration in the left base.  He was diagnosed 
with lobar pneumonia and empyema, left.  A July 1992 x-ray 
revealed pleural and parenchymal scarring in the left mid to 
lower lung field.  A memorandum dated in July 1993 found that the 
Veteran did not participate in studies related to the mechanisms 
of action and medical countermeasures against chemicals of 
military relevance.  A March 1994 letter from the Historical 
Division of the US Army Chemical and Biological Defense Command 
(CBDCOM) stated that it had no records on the Veteran.  

The evidence submitted since the September 1994 RO decision 
denying service connection includes private and VA medical 
records dating from February 2006 to September 2009 which show 
that the Veteran complained of increasing shortness of breath and 
dry cough.  A February 2006 note diagnosed the Veteran with COPD, 
which appeared to be an exacerbation with the Veteran's current 
bronchospasm.  A January 2007 CT scan revealed multiple calcified 
and noncalcified pleural plaques suggesting previous asbestos 
exposure.  A July 2008 CT scan reveals bilateral calcified 
pleural plaques involving the lateral and medial aspects of the 
peura bilaterally, that was noted to be compatible with asbestos 
related pleural disease, if he had a significant asbestos 
exposure history.  In the claim to reopen, the Veteran 
specifically denied that he was exposed to asbestos in service.  

The evidence submitted continues to show the presence of a 
current lung disorder, COPD.  However, no evidence has been 
received to link a current disability to service nor that shows 
the Veteran was exposed to mustard gas in service, which was the 
basis for the last denial of the claim.  The Veteran asserts that 
his COPD problem was not addressed at discharge.  However, the RO 
found in the previous denial that the separation examination 
showed the lungs were normal and the first evidence of treatment 
was many years after service.  Accordingly, the Veteran's 
statement does not raise a reasonable possibility of 
substantiating the claim.  Moreover, to the extent that the 
Veteran has a diagnosis of asbestos exposure/pleural plaques, and 
the representative avers that the Veteran was stationed in 
locations where there was asbestos, the Board notes that the 
Veteran affirmatively denied having been exposed to asbestos in 
service in his claim to reopen.  

Accordingly, the evidence compiled since the September 1994 
rating decision, while new, is not material to the issue of 
service connection.  The newly submitted evidence does not show 
the Veteran had a lung condition in service nor that a current 
lung condition is related to service.  The evidence thus does not 
raise a reasonable possibility of substantiating the Veteran's 
claim for service connection.  New and material evidence having 
not been found, the Veteran's request to reopen his claim must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the claimant of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen. With 
respect to such claims, VA must both notify the Veteran of the 
evidence and information that is necessary to reopen the claim 
and notify him of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the benefit 
that is being sought. To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the Veteran with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  In this case, the RO 
provided a letter which satisfied these criteria in August 2008.  
He was informed of the reasons for the prior denial of service 
connection and that he should provide evidence and information 
showing he was exposed to mustard gas in service or evidence 
linking current asthma and lung problems to service.  He was 
informed of the evidence that was received and that VA would 
assist him with obtaining additional evidence provided that 
sufficient information was provided by the Veteran.  

The Board further finds that all necessary development has been 
accomplished.  Unfortunately, the majority of the Veteran's 
service treatment records are missing and are presumably fire-
related.  VA medical records have been obtained and associated 
with the claims file as well as private medical records.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board concludes 
that VA has satisfied both duties to notify and assist.  
Accordingly, the Board concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the Veteran 
under Bernard, 4 Vet. App. 384.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for COPD, therefore, the appeal is 
denied.  


REMAND

The Veteran avers that he has bilateral hearing loss and tinnitus 
that is related to active military service.  In his September 
2009 substantive appeal, the Veteran asserts that he served in an 
anti-tank company and that he was exposed to daily noise hazards.  
The Veteran's discharge form confirms the Veteran's military 
occupational specialty (MOS) as antitank gunner.  

Recently, the Federal Circuit issued Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for disability.  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).  Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical evidence.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an event, 
injury or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an indication 
the current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to make 
a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran has not been afforded a VA examination.  In light of the 
information in the September 2009 substantive appeal indicating 
exposure to daily noise hazards in service and his August 2008 
claim indicating that his hearing loss problem began in September 
1945, the Veteran should be accorded a VA examination for an 
opinion as to whether any current bilateral hearing loss 
condition was incurred in service.

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from September 30, 
2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Associate with the claims file any 
VA medical records pertaining to the 
Veteran dating from September 30, 2009, 
to the present.  If no further treatment 
records exist, the claims file should be 
documented accordingly.

2.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for bilateral 
hearing loss and tinnitus.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examiner must note in his report that 
the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he has 
had with hearing loss and tinnitus 
since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
more likely than not (greater than a 50 
percent probability); at least as 
likely as not (50 percent probability 
or greater); or less likely as not 
(less than a 50 percent probability) 
that a current hearing loss disorder 
and tinnitus is related to active 
military service.  In that regard, the 
examiner's attention is directed to the 
Veteran's September 2009 statement, in 
which he credibly asserts that he was 
exposed to excessive noise in his 
duties with an anti-tank company.  A 
complete rationale for the examiner's 
opinion must be provided.  

3.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the Veteran, and his 
representative, should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


